EXECUTION

MASTER SPREAD PARTICIPATION AGREEMENT

 

Dated as of March 27, 2015

 

by and among

 

PENNYMAC LOAN SERVICES, LLC

 

and

 

PENNYMAC LOAN SERVICES, LLC

as the Initial Participant

 

 

 

--------------------------------------------------------------------------------

 

 

THIS MASTER SPREAD PARTICIPATION AGREEMENT, dated as of March 27, 2015 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), is by and between PENNYMAC LOAN SERVICES,
LLC (“Company”) and PENNYMAC LOAN SERVICES, LLC (the “Initial Participant”).

 

W I T N E S S E T H:

WHEREAS, Company is a party to that certain Third Amended and Restated Loan and
Security Agreement dated as of March 27, 2015 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”), by and between Company and Credit Suisse First Boston Mortgage
Capital LLC (the “Lender”);

WHEREAS,  the Company owns and may from time to time originate, or acquire from
third parties, Servicing Rights (as defined below);

WHEREAS,  in order to obtain greater liquidity, the Company desires to create a
Portfolio Excess Spread (as defined herein);

WHEREAS, the Company  desires to create a Participation Interest (as defined
herein) in the Portfolio Excess Spread pursuant to which such Participant will
be entitled to receive Portfolio Collections (as defined herein) and Portfolio
Termination Payments (as defined herein) with respect to such Portfolio Excess
Spread; and

WHEREAS, Company and Initial Participant desire to enter into this Agreement to
memorialize the terms and conditions under which each Participant is purchasing
a Participation Interest (as hereinafter defined) in the Portfolio Excess
Spread.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto mutually agree as follows:

1. Definitions.  References to a “Section” or the “recitals” are, unless
otherwise specified, to a Section or the recitals of this
Agreement.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Loan and Security Agreement.  Whenever used in
this Agreement, the following terms shall have the respective meanings set forth
below.  In addition, any capitalized terms defined in the body of this Agreement
but not listed below shall have the meaning ascribed to such capitalized terms
in the body of this Agreement.

“Agency” means Fannie Mae, Freddie Mac or Ginnie Mae, as applicable.

“Agency Guide” means with respect to any Mortgage Loan serviced for Fannie Mae,
Freddie Mac or Ginnie Mae, the applicable guide issued by the applicable Agency,
as amended from time to time.

“Agreement” shall have the meaning assigned to such term in the recitals.

“Ancillary Income” means all income derived from a Mortgage Loan (other than
payments or collections in respect of principal, interest, escrow payments and
prepayment penalties attributable to such Mortgage Loan) and to which the
Seller, as the servicer of the Mortgage Loan, is entitled to in accordance with
the Agency Guide.





 

--------------------------------------------------------------------------------

 

“Base Servicing Fee” means, with respect to each Portfolio and each Collection
Period, an amount equal to the product of (A) the aggregate outstanding
principal balance of the Portfolio Mortgage Loans as of the first day of such
Collection Period and (B) one-twelfth of 0.125%;  provided, however, that (1)
with respect to all Portfolio Mortgage Loans in such Portfolio, if the initial
Collection Period is less than a full month, such fee for each such Portfolio
Mortgage Loan shall be an amount equal to the product of the fee otherwise
described above and a fraction, the numerator of which is the number of days in
such initial Collection Period and the denominator of which is 360; (2) if any
Portfolio Mortgage Loan ceases to be part of the Portfolio during such
Collection Period as a result of a termination of the Company’s duties as
servicer under the applicable Servicing Agreement or Agency Guide, the portion
of such amount that is attributable to such Portfolio Mortgage Loan shall be
adjusted to an amount equal to the product of such portion and a fraction, the
numerator of which is the number of days in such Collection Period during which
such Portfolio Mortgage Loan was included in the Portfolio and denominator of
which is 360; and (3) if the Portfolio Collections for such Portfolio and such
Collection Period were used to cover prepayment interest shortfalls on the
Portfolio Mortgage Loans the fee otherwise described above shall be reduced by
the amount of such reduction.

“Business Day” shall mean any day other than (i) a Saturday or Sunday and (ii) a
day on which commercial banks are authorized or required by applicable law,
regulation or executive order to close in New York.

“Collection Period” means, with respect to each Transaction Remittance Date, the
calendar month preceding the month in which such Transaction Remittance Date
occurs.

“Creation Date” shall mean the date on which Company issues a Participation
Certificate with respect to certain Servicing Rights identified therein.

“Fannie Mae” means Fannie Mae, formerly known as the Federal National Mortgage
Association, or any successor thereto.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

“Ginnie Mae” means the Government National Mortgage Association, or any
successor thereto.

“Loan and Security Agreement” shall have the meaning assigned to such term in
the recitals.

“Mortgage Loan Documents” means the mortgages, notes, assignments and an
electronic record or copy of a mortgage loan application.

“Participant” shall mean each Participant or any subsequent holder of a
Participation Interest in accordance with the terms hereof.

“Participation Certificate” shall mean each participation certificate in the
form of Exhibit A attached hereto, which evidences the related Participation
Interest.

“Participation Certificate Register” shall have the meaning assigned to such
term in Section 20.





2

 

--------------------------------------------------------------------------------

 

“Participation Certificate Registrar” shall have the meaning assigned to such
term in Section 20.

 “Participation Interest” shall mean each participating beneficial ownership
interest (of the type and nature contemplated by 11 U.S.C. § 541(d) of the
United States Bankruptcy Code) in Portfolio Excess Spread with respect to a
Portfolio, and proceeds thereof together with the other rights and privileges
specified in this Agreement as evidenced by the issuance of a Participation
Certificate. 

“Person” shall have the meaning assigned such term in the Loan and Security
Agreement.

“Portfolio” means the assets more particularly set forth on a schedule to a
Participation Certificate.  

“Portfolio Collections” means, with respect to each Portfolio, the funds
collected on the related Portfolio Mortgage Loans and allocated as the servicing
compensation payable to the Company as servicer of such Portfolio Mortgage Loans
pursuant to one or more Servicing Agreements and Agency Guides, and, for the
avoidance of doubt, other than Ancillary Income or reimbursements received by
the Company from a loan owner for advances and other out-of-pocket expenditures
pursuant to such Servicing Agreements and Agency Guides.

 “Portfolio Excess Spread” means, with respect to each Portfolio, the rights of
the Company, severable from any and all other rights and obligations under the
applicable Servicing Agreements and Agency Guides, to the Portfolio Total Spread
minus the Base Servicing Fee on such Portfolio.

 

“Portfolio Mortgage Loan” means a Mortgage Loan that is included in the
Portfolio.

“Portfolio Termination Payment” means, with respect to each Portfolio, any
payment made by a loan owner or master servicer in connection with an exercise
of any right that such Person may have to terminate the Company as the servicer
of any Portfolio Mortgage Loan; provided,  however, that, if such a payment is
made with respect to a group of mortgage loans and fewer than all such mortgage
loans are Portfolio Mortgage Loans, then the “Portfolio Termination Payment”
shall mean the portion of such termination payment that is reasonably
attributable to the Portfolio Mortgage Loans in such group based upon the
methodology set forth in the applicable Servicing Agreement for the calculation
of termination payments thereunder.

“Portfolio Total Spread” means, with respect to each Portfolio, for each
Collection Period, the sum of the following:  (a) the Portfolio Collections
received during such Collection Period, net of the Base Servicing Fee; and (b)
all other amounts payable by a loan owner or master servicer to the Company with
respect to the Servicing Rights for the Portfolio Mortgage Loans, including any
Portfolio Termination Payments, but for the avoidance of doubt, excluding all
reimbursements for advances and other out-of-pocket expenditures received by the
Company from a loan owner in accordance with the applicable Servicing Agreements
and Agency Guides.

 “Servicing Agreement” means, with respect to each Mortgage Loan, any servicing
agreement, including, with respect to any Mortgage Loan serviced for an Agency,
the applicable Agency Guide, as amended from time to time, and any waivers,
consent letters, acknowledgments and other agreements under which such Mortgage
Loan is serviced and administered.

“Servicing Rights” means, with respect to each Mortgage Loan, the right to do
any and all of the following:  (a) service and administer such Mortgage Loan;
(b) collect any payments or monies



3

 

--------------------------------------------------------------------------------

 

payable or received for servicing such Mortgage Loan; (c) collect any late fees,
assumption fees, penalties or similar payments with respect to such Mortgage
Loan; (d) enforce the provisions of all agreements or documents creating,
defining or evidencing any such servicing rights and all rights of the servicer
thereunder, including, but not limited to, any clean-up calls and termination
options; (e) collect and apply any escrow payments or other similar payments
with respect to such Mortgage Loan; (f) control and maintain all accounts and
other rights to payments related to any of the property described in the other
clauses of this definition; (g) possess and use any and all documents, files,
records, servicing files, servicing documents, servicing records, data tapes,
computer records, or other information pertaining to such Mortgage Loan or
pertaining to the past, present or prospective servicing of such Mortgage Loan;
and (h) enforce any and all rights, powers and privileges incident to any of the
foregoing.

“Transaction Remittance Date” means with respect to each Portfolio, the date
denominated as such and set forth in the Participation Certificate, or, if no
date is set forth in the Participation Certificate, the last Business day of
each calendar week, or if such day is not a Business Day, the prior Business
Day, or such other day as may be agreed upon by the Company and the Participant.
 

“Transfer” shall have the meaning assigned to such term in Section 11.

2. Intent; Creation of Participation Interests; Termination of Participation
Interests. 

(a) In order to obtain greater liquidity, Company desires to create the
Portfolio Excess Spread. 

(b) On each Creation Date, Company will issue in the name of the Initial
Participant, the related Participation Certificate, as further described in the
schedule attached thereto.  Thereafter, Participant shall be deemed the owner of
the applicable Participation Interest described therein.  The Participation
Interest shall be evidenced by a Participation Certificate.  During the term of
the Loan and Security Agreement, there shall only be one Participation
Certificate issued hereunder unless otherwise consented to in writing by the
Lender.

(c) Administration of the Portfolio Excess Spread shall be governed by the terms
of this Agreement and any applicable Servicing Agreement, and the servicing and
administration of the underlying mortgage loans and/or real estate owned
properties that support the Portfolio Excess Spread shall be subject in all
respects to the provisions of this Agreement and any applicable Servicing
Agreement.  Company shall retain record legal title to any payments,
distributions and other collections on the Portfolio Excess Spread, in its
capacity as the nominal owner of the Servicing Rights, but subject to the
Participation Interests, and each Participant shall only be deemed to be in
privity with Company and in no event whatsoever shall any Participant be
construed to be in privity with any underlying investor or owner of the Mortgage
Loans.

(d) The Company may from time to time desire to cause additional Portfolios to
be subject to this Agreement.  In such instance, the Company shall obtain the
consent of the applicable Participant(s) thereof and shall deliver to such
Participant(s) an updated schedule reflecting the additional Portfolio to be
attached to such Participation Certificate, and the Company hereby authorizes
the Participant(s) to so attach such schedule.

(e) During the term of the Loan and Security Agreement, including following a
default thereunder, the Participant may, in its sole discretion, terminate the
Participation Interest created hereby by delivery of written notice to the
Company; provided that, such termination shall be subject to the



4

 

--------------------------------------------------------------------------------

 

Lender’s continuing lien under the Loan and Security Agreement on the Servicing
Rights and such other rights afforded the Lender with respect thereto, following
such termination.

3. Reserved.

4. Portfolio Collections and Portfolio Termination Payments.  In the event that
Company receives any amounts on account of Portfolio Excess Spread, Company
shall or shall cause its designee to remit such amounts on the Transaction
Remittance Date as directed by the Participant in writing on or prior to the
date such distribution is made; provided that, during the term of the Loan and
Security Agreement, any remittances shall be made in accordance with the deposit
and remittance requirements as set forth in Section 2.14 of the Loan and
Security Agreement.    

5. Representations and Warranties of Each Participant.    Each Participant
represents and warrants to Company, as of the date of any Transfer, and it is
specifically understood and agreed, that:

(a) Such Participant is duly organized and validly existing under the laws of
the jurisdiction of its formation.

(b) The execution and delivery of this Agreement by such Participant, and the
performance of, and compliance with, the terms of this Agreement by such
Participant, will not violate such Participant’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach of, any material
agreement or other instrument to which it is a party or which is applicable to
it or any of its assets.

(c) Such Participant has the full power and authority to enter into and
consummate all transactions contemplated by this Agreement, has duly authorized
the execution, delivery and performance of this Agreement and has duly executed
and delivered this Agreement.

(d) Such Participant has not dealt with any broker, investment banker, agent or
other Person that may be entitled to any commission or compensation in
connection with the sale of the Participation Interest or the consummation of
any of the transactions contemplated herein.

(e) Such Participant is either (a) a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”)
and is acquiring the related Participation Interest for its own account or for
the account of one or more qualified institutional buyers for whom it is
authorized to act or (B) an “accredited investor” within the meaning of Rule 501
under the Securities Act (an “Accredited Investor”) that is acquiring such
Participation Interest for its own account or for the account of one or more
Accredited Investors, for investment purposes and not with a view to, or for
offer or sale in connection with any distribution in violation of the Securities
Act.

The representations and warranties of each Participant contained in this Section
5 are personal to such Participant and no successor or assign of such
Participant shall have any liability therefrom.

6. Representations and Warranties of Company.  Company, as of the related
Creation Date, hereby represents and warrants to, and covenants with, each
Participant that:

(a) Company is a  limited liability company duly organized, existing and in good
standing under the laws of the State of Delaware and will remain the same.



5

 

--------------------------------------------------------------------------------

 

(b) The execution and delivery of this Agreement by Company, and the performance
of, and compliance with, the terms of this Agreement by Company, will not
violate Company’s organizational documents or constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
or result in the breach of, any material agreement or other instrument to which
it is a party or which is applicable to it or any of its assets, in each case
which materially and adversely affect the ability of Company to carry out the
transactions contemplated by this Agreement.

(c) Company has the full power and authority to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement, and has duly executed and delivered
this Agreement.

(d) Company has not dealt with any broker, investment banker, agent or other
Person that may be entitled to any commission or compensation in connection with
the sale of each Participation Interest or the consummation of any of the other
transactions contemplated hereby.

(e) Company is, and will remain, in compliance with all federal, state and local
laws, regulations and orders applicable to Company and its assets to the extent
material to this Agreement.

(f) Neither Company nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Participation Certificates, any
interest in the Participation Certificates or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Participation Certificates, any interest in the Participation Certificates
or any other similar security from, or otherwise approached or negotiated with
respect to the Participation Certificates, any interest in the Participation
Certificates or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action which would constitute a distribution of the
Participation Certificates under the Securities Act or which would render the
disposition of the Participation Certificates a  violation of Section 5 of the
Securities Act or require registration pursuant thereto.    The foregoing
representations, and warranties of Company shall survive the (i) delivery and
Transfer of the applicable Participation Interest and Participation Certificate
to each Participant and (ii) any transfer by Company of its rights hereunder.

7. Servicing and Other Matters. 

(a) Company’s Duties With Respect to Servicing. 

(i) The Company agrees for the benefit of the Participant to service the related
Portfolio Mortgage Loans at all times substantially in accordance in all
material respects with the related Servicing Agreement.  In connection with the
Portfolio Mortgage Loans related to each Participation Certificate, the Company
shall not, without the express written consent of Participant (which consent may
be withheld in its absolute discretion), (a) terminate or amend any Servicing
Rights, or (b) enter into any termination, modification, waiver or amendment of
any applicable Servicing Agreement or its rights and duties thereunder. 

(ii) Under no circumstances shall the Participant be responsible for the
servicing acts and omissions of the Company or any other servicer or any
originator of the Mortgage Loans, or for any servicing related obligations or
liabilities of any servicer under the Servicing Agreements or any Person under
the Mortgage Loan Documents, or for any other obligations or liabilities of the
Company.  



6

 

--------------------------------------------------------------------------------

 

(iii) Upon the termination of the Company as servicer under any Servicing
Agreement, the Company shall remain liable to the Participant and the applicable
loan owner or master servicer for all liabilities and obligations incurred by
the Company while the Company was acting as the servicer thereunder.

(b) Base Servicing Fees.  The Company agrees that, notwithstanding the
provisions of the applicable Servicing Agreements, as between the parties
hereto, the Company shall be entitled to servicing fees on the Portfolio only to
the extent of the applicable Base Servicing Fee and only to the extent that
funds available for the payment of such Base Servicing Fee are available.  Under
no circumstances shall the Participant be liable to the Company for the payment
of any Base Servicing Fee. 

8. Independent Analysis of Each Participant.  Each Participant acknowledges that
it has, independently and without reliance upon Company and based on such
documents and information as such Participant has deemed appropriate, made the
Participant’s own credit analysis and decision to purchase the applicable
Participation Interest.  Each Participant hereby acknowledges that (except as
set forth hereinabove) Company has made no representations or warranties with
respect to the Portfolio Excess Spread or the Participation Interest, and that
the Participant assumes all risk of loss in connection with its Participation
Interest.

9. No Creation of a Partnership.  Nothing contained in this Agreement, and no
action taken pursuant hereto shall be deemed to constitute Company with any
Participant, a partnership, association, joint venture or other entity.

10. Article 8 Opt-In.  The Company hereby irrevocably elects that each
Participation Certificate shall constitute and shall remain a “security” for
purposes of Article 8 of the Uniform Commercial Code.

11. Sale of Each Participant’s Interest.  Each Participant agrees that it will
not sell, assign, transfer, pledge, syndicate, hypothecate, contribute, encumber
or otherwise dispose of all or any portion of its applicable Participation
Interest (a “Transfer”) without the prior written consent of Company; provided
that the Initial Participant hereby intends to effectuate a Transfer to the
Lender pursuant to the Loan and Security Agreement, and both the foregoing
Transfer and any subsequent Transfer shall not require such consent.  No
transfer of any Participation Certificate shall be made unless (A) such transfer
is to a Person that (i) the transferor believes is a qualified institutional
buyer (a “QIB”) as defined in Rule 144A (“Rule 144A”) under the Securities Act
and is aware that the transferor of such Participation Certificate may be
relying on the exemption from the registration requirements of the Securities
Act provided by Rule 144A and is acquiring such Participation Certificate for
its own account or for the account of one or more QIBs for whom it is authorized
to act and (ii) is also a “qualified purchaser” as defined in Section 2(a)(51)
of the Investment Company Act and (B) and a fully-executed Assignment and
Assumption, in the form attached to the Agreement is delivered to the
Participation Certificate Registrar.  The registered Participant shall have the
right to inspect the Participation Certificate Register, subject to such
reasonable regulations as the Participation Certificate Registrar shall
prescribe.  The person listed as the owner of a Participation Certificate on the
Participation Certificate Register shall be treated as the Participant for
purposes of this Agreement and otherwise.  Upon surrender for registration of
transfer of any Participation Certificate to the Participation Certificate
Registrar, the Company shall execute and deliver, in the name of the designated
transferee or transferees, one or more new Participation Certificates.

12. No Pledge or Loan.  This Agreement is intended to effect the creation of a
Participation Interest and shall not be deemed to represent a pledge of any
interest of the Company to any Participant, or a loan from any Participant to
Company. 



7

 

--------------------------------------------------------------------------------

 

13. GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AGREEMENT AND THE RESPECTIVE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW,
WHICH SHALL GOVERN).  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

14. SUBMISSION TO JURISDICTION; WAIVERS.  EACH PARTY HERETO HEREBY IRREVOCABLY
(I) SUBMITS, FOR ITSELF IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY WITH RESPECT TO MATTERS ARISING OUT OF
OR RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL CLAIMS WITH RESPECT TO ANY
ACTION OR PROCEEDING REGARDING SUCH MATTERS MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR FEDERAL COURTS; (III) WAIVES, TO THE FULLEST POSSIBLE EXTENT,
WITH RESPECT TO SUCH COURTS, THE DEFENSE OF AN INCONVENIENT FORUM; AND (IV)
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

15. Modifications.  Except as expressly provided herein, this Agreement shall
not be modified, cancelled or terminated except by an instrument in writing
signed by the parties hereto.

16. Successors and Assigns; Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.  Except for transferees of Transfers
permitted pursuant to the terms hereof, none of the provisions of this Agreement
shall be for the benefit of or enforceable by any Person not a party hereto.

17. Counterparts; Facsimile Execution.  This Agreement may be executed in any
number of counterparts and all of such counterparts shall together constitute
one and the same instrument.  This Agreement may be executed by signature(s)
transmitted by facsimile.

18. Captions.  The titles and headings of the paragraphs of this Agreement have
been inserted for convenience of reference only and are not intended to
summarize or otherwise describe the subject matter of the paragraphs and shall
not be given any consideration in the construction of this Agreement.

19. Notices.  All notices required hereunder shall be given by telephone
(confirmed in writing) or shall be in writing and personally delivered or sent
by facsimile transmission, reputable overnight delivery service or certified
United States mail, postage prepaid, and addressed to the respective parties at
their addresses set forth on Exhibit A or otherwise as informed to the other
parties by written



8

 

--------------------------------------------------------------------------------

 

notice given as aforesaid.  All written notices so given shall be deemed
effective upon receipt or, if mailed, upon the earlier to occur of receipt or
the expiration of the fourth day following the date of mailing. 

20. Participant Register.  The ownership of each Participation Interest shall be
registered on a record of ownership (the “Participation Certificate Register”)
 maintained by Lender, during the term of the Loan and Security Agreement, and,
thereafter,  by Company (the “Participation Certificate
Registrar”).  Notwithstanding anything else in this Agreement to the contrary,
the right to receive payments with respect to a Participation Interest hereunder
may be transferred only if the Transfer is registered on such record of
ownership and the transferee is identified as the owner of an interest in the
obligation.  The Participants shall be entitled to treat the registered holder
of each Participation Interest (as recorded on such record of ownership) as the
owner in fact thereof for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in a Participation Interest or hereunder
on the part of any other person or entity.

21. Third Party Costs.  The Company agrees to pay the reasonable out of pocket
costs of Participant related to (i) the negotiation, execution, and closing of
the transactions contemplated by this Agreement, and (ii) the ongoing
administrative costs of the Participant related to the tracking, reporting, and
administration of the investments made pursuant to this Agreement.

22. Tax Information.  To facilitate Participant’s annual tax reporting, Company
shall provide to Participant the relevant IRS Form 1065 K-1s and other necessary
tax information, provided to the Company, which corresponds to all of
Participant’s Portfolio Collections and Portfolio Termination Payments arising
from or related to applicable Participation Interests. 

23. Conflicts.  In the event of any conflict between the terms of this Agreement
and the Loan and Security Agreement, the terms of the Loan and Security
Agreement shall prevail.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

9

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Company and the Initial Participant have caused this
Agreement to be duly executed as of the day and year first above written.

PENNYMAC LOAN SERVICES, LLC  as Company

 

 

By:/s/ Pamela Marsh

Name:Pamela Marsh

Title:Executive Vice President, Treasurer

 

 

 

PENNYMAC LOAN SERVICES, LLC,  as the Initial Participant

 

 

By:/s/ Pamela Marsh

Name:Pamela Marsh

Title:Executive Vice President, Treasurer

 

 

 

 

 

 

 

Signature Page to Master Spread Participation Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A

NOTICES

Company:

 

PENNYMAC LOAN SERVICES, LLC
6101 Condor Drive

Moorpark, California 93021


Attention: Treasurer
Phone Number: 805 330-6059; 818 746-2877
E-mail: pamela.marsh@pnmac.com;  kevin.chamberlain@pnmac.com 

With a copy to:

 

PENNYMAC LOAN SERVICES, LLC

6101 Condor Drive

Moorpark, California 93021

Attention: General Counsel

 

Participants:

 

As set forth in the Participation Certificate.

Exhibit A-1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF PARTICIPATION CERTIFICATE

This is a participation interest certificate (“Participation Certificate”)
 evidencing a participation interest granted to the Participant (as defined
herein) in the Portfolio Excess Spread, Collections and Portfolio Termination
Payments related to the Portfolio Excess Spread in the assets identified on
Schedule I attached hereto, and as more particularly described in the Master
Spread Participation Agreement, dated as of March 27, 2015 (as amended,
restated, supplement or otherwise modified from time to time, the “Participation
Agreement”), by and among PENNYMAC LOAN SERVICES, LLC  (“Company”)
and [___________] (“Participant”).  Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Participation
Agreement.

Pursuant to the terms of the Participation Agreement, Company hereby grants a
Participation Interest in the Portfolio Excess Spread to Participant:

 

Certificate No. 1

Percentage Interest:  100%

THIS PARTICIPATION CERTIFICATE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE.  ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS
PARTICIPATION CERTIFICATE WITHOUT SUCH REGISTRATION OR QUALIFICATION MAY BE MADE
ONLY IN A TRANSACTION WHICH DOES NOT REQUIRE SUCH REGISTRATION OR QUALIFICATION
AND IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11 OF THE PARTICIPATION
AGREEMENT (AS DEFINED HEREIN).

The Company hereby irrevocably elects that this Participation Certificate shall
constitute and shall remain a “security” for purposes of Article 8 of the
Uniform Commercial Code.

This Participation Certificate is subject to the terms, provisions and
conditions of the Participation Agreement, as to each of which the holder of
this Participation Certificate, by virtue of the acceptance hereof, assents and
by which such holder is bound.

This Participation Certificate shall be construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed in said State, without regard to conflicts of law principles (other
than Section 5-1401 of the New York General Obligations Law, which shall
govern), and the obligations, rights and remedies of the holder hereof shall be
determined in accordance with such laws.

 

[SIGNATURE FOLLOWS]



Exhibit B-1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Participation Certificate to be
duly executed.

PENNYMAC LOAN SERVICES, LLC

By:_____________________________________
Authorized Officer/Authorized Signer

 

Address for Notices:

PENNYMAC LOAN SERVICES, LLC

6101 Condor Drive

Moorpark, California 93021

Attention: Treasurer

Phone Number: 805 330-6059; 818 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

With a copy to:

PENNYMAC LOAN SERVICES, LLC

6101 Condor Drive

Moorpark, California 93021

Attention: General Counsel





Exhibit B-2

 

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION

 

FOR VALUE RECEIVED,  the undersigned Assignor hereby sell(s), assign(s) and
transfer(s) unto





(please print or typewrite name and address including postal zip code of
Assignee)

the Participation Interest evidenced by the within Participation Certificate and
hereby authorize(s) the registration of transfer of such Participation Interest
to the above named assignee on the participation register of the Company.  
 The Participation Certificate is subject to the terms, provisions and
conditions of the Participation Agreement.

I (we) further direct the issuance of a new certificate of a like percentage
interest and class to the above named assignee and delivery of such certificate
to the following address:





 

Dated:______________________

 

_________________________________________

Signature by or on behalf of Assignor

 

 

 

ACCEPTANCE:

The undersigned Assignee hereby accepts and assumes all of the rights, interests
and obligations of the Participation Interest holder under the Participation
Agreement pursuant to which the participation interest transferred hereby was
created.  The undersigned Assignee hereby makes the representations and
warranties contained in Section 5 of the Participation Agreement to Company and
to the Assignor.

Dated: ______________________

 

 

_________________________________________

Signature by or on behalf of Assignee

 





Exhibit B-3

 

--------------------------------------------------------------------------------

 

DISTRIBUTION INSTRUCTIONS

Assignee should include the following for purposes of distribution of any
proceeds of a Participation Interest:

Distributions shall, if permitted, be made by wire transfer or otherwise, in
immediately available funds, to
______________________________________________________________
_______________________________________________________________ for the account
of
_____________________________________________________________________________.

Distributions made by check (such check to be made payable to )

and all applicable statements and notices should be mailed to

.

 

 

This information is provided by , the assignee named above, or , as its agent.

 

 

Exhibit B-4

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

TO PARTICIPATION CERTIFICATE

 

ELIGIBLE SECURITIZATION TRANSACTIONS

 

Description of Eligible Securitization Transaction

Related Servicing Cut-off Date

Related Advance Date

 

 

 

 

 

 

 

SERVICING CONTRACTS



Exhibit B-1

 

--------------------------------------------------------------------------------